Opinion by
Judge Pryor:
The court in rendering the opinion in this case inadvertently used the name of Mrs. McGrew when it should have been Mrs. Scott. The opinion should have read as follows, and this is now substituted for the opinion rendered. The demurrer by the appellant Holt to the petition in this case was properly overruled. The appellee, although the note had been assigned to him, by *349Mrs. Sewell, who at the time was a feme covert, makes her husband a defendant to the action, and also his assignee in bankruptcy C. McLean. The appellant and the assignee of Sewell (McLean) were before the court by service of process and Sewell and wife by constructive service. The appellee filed the note with his petition with the assignment endorsed thereon, and this was evidence sufficient to authorize the rendition of the judgment against the appellant. The assignee of Sewell was before the court and entitled to assert the legal rights of Sewell himself so far as they apply to the note in controversy. His failing to answer was an admission of the allegations contained in the petition, and there was no issue made as between the appellee and the non-resident defendants, so as to require the warning order to have been made ninety days before the judgment, nor are they complaining in this case. If Mrs. Sewell had no power to assign the note the assignee of the husband who represents him should have asserted his claim to it. No bond was necessary to be executed to the non-residents as no judgment was rendered against them and so far as the record shows they have no interest in the controversy. The answer offered to be filed by appellant after the submission of the cause was properly refused as it presented no defense to the action. The judgment is affirmed.

Mermes & Furber, for appellant.


Carlisle, for appellee.